***********
Upon consideration of the evidence presented and the contentions and oral arguments of the parties, the Full Commission reverses the Order of the Deputy Commissioner. The Full Commission finds and concludes that Defendants' request for an evaluation of Plaintiff by Dr. O'Brien should be denied. The Full Commission further finds and concludes that a nurse with the North Carolina Industrial Commission Medical Rehabilitation Nurses Section should assist the parties in locating a physician reasonably qualified to assume Plaintiff's neurological care in or near the Forsyth/Stokes County area.
It is therefore ORDERED that Defendants' motion is denied. A nurse with the North Carolina Industrial Commission Medical Rehabilitation Nurses Section shall identify within 15 days from the filing of this Order one or more available physicians reasonably qualified to *Page 2 
assume Plaintiff's neurological care in or near the Forsyth/Stokes County area. Thereafter, if the parties cannot agree upon a physician from the name or names provided within 10 days, the Industrial Commission Nurse shall notify the Full Commission by written report, copied to the parties, and the Full Commission shall determine the issue.
Defendants shall pay the costs of these proceedings.
This the ___ day of May 2011.
                                S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/_____________ PAMELA T. YOUNG CHAIR
  S/_____________ STACI T. MEYER COMMISSIONER *Page 1